NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCISCO J. GONZALEZ,                          No.    18-16801

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04173-ROS-ESW

 v.
                                                MEMORANDUM*
JOSEPH M. ARPAIO, Former Maricopa
County Sheriff; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Former pretrial detainee Francisco J. Gonzalez appeals pro se from the

district court’s August 8, 2018 and September 5, 2018 orders denying

reconsideration of the district court’s order dismissing his 42 U.S.C. § 1983 action

alleging constitutional violations arising out of his detention. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by denying Gonzalez’s motions

for reconsideration because Gonzalez failed to establish any basis for such relief.

See id. at 1262-63 (setting forth grounds for reconsideration under Fed. R. Civ. P.

59(e) and 60(b)); see also Maxwell v. County of San Diego, 708 F.3d 1075, 1097

(9th Cir. 2013) (“[T]here is no respondeat superior liability under § 1983.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      18-16801